Citation Nr: 0722881	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-30 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson , Associate Counsel


INTRODUCTION


The veteran served on active duty from May 1961 to April 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and April 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which, inter alia, granted service 
connection for left ear hearing loss.

The issue of tinnitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence fails to connect the veteran's right ear hearing 
loss with his time in service. 


CONCLUSION OF LAW

Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A.  §§ 5100, 5102, 5103, 5103A 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112,119 (2004).

In this case, in a letter dated July 2004, the RO provided 
the veteran information about evidence needed to evaluate his 
claim.  The RO requested that the veteran provide recent 
medical reports "showing findings, diagnosis, and 
treatment" for his claimed hearing loss.  The RO also 
notified the veteran that he should provide the name of any 
VA medical facility where he had received treatment along 
with the dates of treatment so that the RO could obtain those 
records.  The RO requested the veteran's DD Form 214 and 
other separation papers.  The RO also requested that the 
veteran submit medical evidence on his current tinnitus 
disability and evidence showing a connection between the 
current condition and his hearing loss condition.  Finally, 
the RO requested that the veteran send any evidence in his 
possession that pertained to his claims.

The Board finds that the veteran was effectively informed 
that he needed to submit all relevant evidence in his 
possession and that he received notice of the evidence needed 
to substantiate his service connection claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 304, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In addition, the 
veteran submitted private medical records.
 
Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or  
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. at 473.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran was provided 
with a VA audiology examination in October 2004.  Private 
medical  records have also been obtained.  The veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  Indeed, 
in January 2006 the veteran submitted a VCAA Notice Response 
indicating that he had no additional evidence to submit.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in  
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown,  
6 Vet. App. 426, 430 (1994) (remands which would only result  
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.
  
Background and analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a findings of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim addressed herein.

Service medical records reflect that, at the veteran's pre-
induction physical examination in March 1961, his hearing was 
found to be 15/15 for whispered voice, in both ears.  15/15 
is normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  

A Report of Hearing Conservation Data dated in June 1961 
recorded pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
10

Report of Hearing Conservation Data dated in February 1963 
recorded pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
20
60

It was noted on that report that the veteran had worked in 
the electrical shop for two years, "always or frequently" 
used ear protection and the most recent noise exposure was 2-
6 days prior, of 4 hours duration.  

The Report of Hearing Conservation Data dated in June 1964 
and labeled "Annual Audiogram" recorded pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
35

The veteran's hearing was estimated as "fair."

The report of a March 1965 separation examination noted pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
20

The veteran received a private hearing evaluation in July 
2004.  The report contains the handwritten notation of "no 
tinnitus." 

On the VA audiological evaluation in October 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
70
85

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The audiologist diagnosed "bilateral, 
high frequency, sensorineural hearing loss."  He noted that 
the claims file was not available for review and, therefore, 
he could not opine as to the etiology of the veteran's 
hearing loss.

In an April 2005 addendum to his report, the audiologist 
stated that he reviewed the claims file and that service 
medical records were negative for right ear hearing loss.  
The audiologist noted that hearing in the veteran's right ear 
was normal at the time of discharge.  The examiner noted the 
veteran's history of noise exposure in service and his report 
that he had not been exposed to noise after service.  The 
audiologist noted that "it is less likely than not that 
current hearing loss in the right ear is related to military 
service."  He further noted that the veteran's hearing loss 
was "most likely" due to a "combination of genetic and 
environmental factors subsequent to separation from military 
service."  

A September 2005 letter from the veteran's private doctor 
contains a diagnosis of "high frequency hearing loss, 
vestibular dysfunction and intermittent Eustachian tube 
dysfunction" but does not discuss the etiology of the 
hearing loss. 

The veteran contends that while he was serving as an 
electrician with the Air Force, he was exposed to constant 
noise from jet engines that caused aural trauma.  His service 
records establish that he worked on a flight line.  In 
October 2004, he reported a long history of bilateral hearing 
loss and occasional, infrequent tinnitus.  The veteran 
contends that his hearing loss has gradually worsened over 
time and that his ears ring "from time to time."  
Subsequent to service, the veteran worked for Bell Helicopter 
for approximately thirty years but reportedly was not exposed 
to loud noises.  The case file contains records of hearing 
tests conducted by Bell Helicopter from 1973 to 1994.  The 
audiograms indicate consistent mild to moderate right ear 
hearing loss.  Those records also establish that the veteran 
hunts as a hobby.

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the  
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises  
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West  
2002); 38 C.F.R. § 3.102 (2006).  

Service records establish that the veteran was exposed to 
loud noise during his brief service record.  A February 1963 
audiogram conducted during service demonstrated the presence 
of a right ear hearing disability for VA purposes in that the 
puretone thresholds were 60 db at 4000 Hz.  However, the 
veteran's induction and April 1965 separation examinations 
indicate the veteran entered and exited the military with no 
abnormalities, to include hearing loss or tinnitus.  Although 
the medical evidence establishes a current diagnosis of right 
ear hearing loss, no doctor has linked the hearing loss to 
service or otherwise conflicted with the VA examiner's 
findings.  The examiner who conducted the October 2004 
examination opined that it is less likely than not that the 
veteran's right ear hearing loss disability is related to 
military service.  He reviewed the complete record and 
offered an addendum in April 2005 that the hearing loss is 
due to a combination of genetic and environmental factors.  
The veteran's private doctor did not provide an opinion as to 
the cause of the hearing loss.  

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for right ear hearing loss must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


ORDER

Service connection for right ear hearing loss is denied.



REMAND

The VA examination noted the veteran's complaints of 
occasional, infrequent tinnitus.  The diagnoses included 
"dizziness/unsteadiness."  Although the examiner did not 
render a specific diagnosis of tinnitus, he did note that 
"[t]he veteran's occasional tinnitus should not be 
considered pathologic or significantly disabling."  It would 
appear that the veteran does suffer tinnitus, but the 
etiology has not been determined.  Thus, a medical opinion is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the veteran's claimed tinnitus.  The 
examination and a copy of this remand 
should be made available to the examiner 
for review as part of the examination.  
Based on the examination and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed tinnitus is related to service.  
Complete rationale for any opinion 
offered should be provided. 

2.  Thereafter, re-adjudicate the claim.  
If any benefit on appeal remains denied, 
issue a supplemental statement of the 
case and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


